Exhibit 24.1 BB&T CORPORATION POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below hereby constitutes and appoints Kelly S. King, Christopher L. Henson, Daryl N. Bible and Robert J. Johnson, Jr. and each of them, his or her true and lawful attorneys-in-fact and agents, each acting alone, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities, to sign one or more Registration Statements on Form S-8 or other appropriate form(s) of BB&T Corporation (the “Company”), and any and all amendments thereto, including all post-effective amendments, in connection with the registration under the Securities Act of 1933, as amended, of shares of the Company’s common stock, $5.00 par value per share, pursuant to the BB&T Corporation 2012 Stock Incentive Plan, and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, each acting alone, full power and authority to do and perform any and all acts necessary or incidental to the performance and execution of the powers herein expressly granted, as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, each acting alone, or the substitutes for such attorneys-in-fact and agents, may lawfully do or cause to be done by virtue hereof. Signature Title Date Chairman of Board and /s/ Kelly S. King Chief Executive Officer April 24, 2012 Kelly S. King and Director (Principal Executive Officer) Senior Executive Vice /s/ Daryl N. Bible President and Chief April 24 , 2012 Daryl N. Bible Financial Officer (Principal Financial Officer) Executive Vice President /s/ Cynthia B. Powell and Corporate Controller April 24 , 2012 Cynthia B. Powell (Principal Accounting Officer) /s/ John A. Allison IV Director April 24, 2012 John A. Allison IV /s/ Jennifer S. Banner Director April 24, 2012 Jennifer S. Banner /s/ K. David Boyer, Jr. Director April 24, 2012 K. David Boyer, Jr. /s/ Anna R. Cablik Director April 24, 2012 Anna R. Cablik /s/ Ron ald E. Deal Director April 24, 2012 Ronald E. Deal /s/ J. Littleton Glover, Jr. Director April 24, 2012 J. Littleton Glover, Jr. /s/ Jane P. Helm Director April 24, 2012 Jane P. Helm /s/ John P. Howe III, M.D. Director April 24, 2012 John P. Howe III, M.D. /s/ Valeria Lynch Lee Director April 24, 2012 Valeria Lynch Lee /s/ Nido R. Qubein Director April 24, 2012 Nido R. Qubein /s/ Thomas E. Skains Director April 24, 2012 Thomas E. Skains /s/ Thomas N. Thompson Director April 24, 2012 Thomas N. Thompson /s/ Edwin H. Welch, Ph.D. Director April 24, 2012 Edwin H. Welch, Ph.D. /s/ Stephen T. Williams Director April 24, 2012 Stephen T. Williams
